DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated July 26, 2022.

As for Applicant’s argument regarding independent claim 1 not being taught by Bowers: “From the teachings of Bowers, the network subsystem 120 does not disclose or provide an “overall processor of the structure 100” that would disclose or suggest the claimed parking meter controller as alleged by the Examiner.” (Remarks, page 11); paragraph 60 of Bowers teaches “For example, network subsystem 120 (fig 1) may control the operation of other components of PCS 100 by sending control data to the PCS's subsystems.”  Therefore, the network subsystem 120 of Bowers may be considered as a processor/controller.

As for Applicant’s argument regarding independent claim 1 not being taught by Bowers: “Although Applicant is unable to locate any portion of the disclosure of Bowers that indicates that the subsystem 120 executes instructions as alleged, even if it is accepted, this does not suggest the claimed subject matter of the parking meter controller providing the parking meter’s operating function.” (Remarks, page 12); examiner respectfully disagrees.  Since the network subsystem 120 of Bowers controls operations of other components of PCS 100, the network subsystem 120 may be considered to provide the operating function of PCS 100.

As for Applicant’s argument regarding independent claim 1 not being taught by Bowers: “Applicant notes that there is nothing in Bowers that suggests that the network subsystem 120 receives the predetermined indicator and determines the functionality associated with the received indicator,” (Remarks, page 12); if the network subsystem 120 of Bowers is determining which components of PCS 100 to forward data to, the network subsystem 120 must first determine the nature of the data.

Accordingly, independent claim 1 remains rejected.  The similarly recited independent claim 27 remains rejected as well.  The dependent claims also remain rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 15-18, 20, 24-27, 32-35, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers (US 2017/0083043 A1).

Instant Claim 1: A parking meter  (“In some embodiments, aspects of the techniques described herein may be applied to any suitable structure including, without limitation, a kiosk (e.g., an interactive kiosk), pay station (e.g., parking pay station),” (Bowers, paragraph 189)  The parking pay station of Bowers corresponds to the parking meter of the claim.)

comprising: at least one parking meter controller executing instructions to configure the parking meter to provide: operating functionality;  (“As another example, network subsystem 120 (fig 1) may send operand data to components of PCS 100 for processing by those components (e.g., data to be displayed by display subsystem 170 or user interface subsystem 150, data to be transmitted by communications subsystem 180, etc.).” (Bowers, paragraph 60)  Network subsystem 120 of Bowers corresponds to the parking meter controller of the claim.  Network subsystem 120 executes instructions.)

and a keyboard interface comprising a serial peripheral interface (SPI) bus interface;  (“The user input device(s) 552 (fig 5) may include, without limitation, a touchscreen, touchpad, keyboard, keypad, trackball, one or more microphones, camera, buttons, switches, etc.” (Bowers, paragraph 69)
“Network 124 (fig 1) may be implemented using one or more suitable communication technologies, including, without limitation, … SPI ( Serial Peripheral Interface) bus” (Bowers, paragraph 59)  The circuitry of network subsystem 120 of Bowers which communicates with the keyboard corresponds to the keyboard interface of the claim.)

and an SPI keyboard module connected to the at least one parking meter controller by an SPI bus,  (The user interface subsystem 150 (which the keyboard is a component of) of Bowers corresponds to the SPI keyboard module of the claim.  The above citation from paragraph 59 of Bowers teaches that SPI bus may be used as the communication technology for network 124, which connects user interface subsystem 150 and network subsystem 120.)

the SPI keyboard module comprising: a plurality of key switches;  (“The user input device(s) 552 (fig 5) may include, without limitation, a touchscreen, touchpad, keyboard, keypad, trackball, one or more microphones, camera, buttons, switches, etc.” (Bowers, paragraph 69)  The keyboard of Bowers includes key switches as that is how actuation of a keyboard key is registered.)

and at least one keyboard controller configured to: detect pressing of a key switch of the plurality of key switches;  (Processing device 557 of Bowers (fig 5) corresponds to the keyboard controller of the claim.)

determine a predetermined indicator associated with the detected key switch that was pressed;  (When a user of Bowers presses a key, processing device 557 receives a signal from user input device 552 (as seen in fig 5) indicating which key was pressed.  This key corresponds to the predetermined indicator of the claim.)

and transmit over the SPI bus the predetermined indicator associated with the pressed key to the keyboard interface of the at least one parking meter controller,  (“In some embodiments, network subsystem 120 (fig 1) uses network 124 to communicate with power distribution system 110, maintenance subsystem 130, user interface subsystem 150, temperature control subsystem 160, display subsystem 170, and/or communications subsystem 180.” (Bowers, paragraph 59)  Network subsystem 120 of Bowers, as the overall processor of the structure, receives a signal indicating the user pressed a key and which key.)

wherein the at least one parking meter controller receives the transmitted predetermined indicator associated with the pressed key and determines an associated functionality of the pressed key based on the received predetermined indicator.  (“As another example, network subsystem 120 (fig 1) may send operand data to components of PCS 100 for processing by those components (e.g., data to be displayed by display subsystem 170 or user interface subsystem 150, data to be transmitted by communications subsystem 180, etc.).” (Bowers, paragraph 60)  Network subsystem 120 of Bowers, as the overall processor of the structure 100, determines the functionality associated with the pressed key and executes the functionality.)


Instant Claim 2: The parking meter of claim 1, wherein the keyboard interface receives the predetermined indicator transmitted by the SPI keyboard module and maps the received predetermined indicator to a particular key.  (Network subsystem 120 of Bowers, as the overall processor of the structure, processes the signal it receives regarding the pressed key.  This processing can be referred to as mapping to a key.)


Instant Claim 3: The parking meter of claim 2, wherein keyboard interface uses a keyboard mapping associated with the SPI keyboard module for mapping the received predetermined indicator to a particular key.  (Network subsystem 120 of Bowers, as the overall processor of the structure, processes the signal it receives regarding the pressed key.  The pressed key is associated with a particular keyboard configuration.  This processing can be referred to as mapping to a key.)


Instant Claim 15: The parking meter of claim 1, wherein the keyboard controller detects pressing of the key switch by: detecting a trigger indicative of pressing of the key switch; and scanning the plurality of key switches to determine which key switch was pressed.  (At a general level a keyboard acts this way, as the processor (or a sub processor) of the device receives a trigger indicating a key was pressed and then receives/requests a specific value.)


Instant Claim 16: The parking meter of claim 1, wherein the keyboard interface transmits a keyboard command comprising a command identifier to the SPI keyboard module over the SPI bus, and wherein the keyboard controller of the SPI keyboard module receives and processes the keyboard command.  (“As another example, network subsystem 120 (fig 1) may send operand data to components of PCS 100 for processing by those components (e.g., data to be displayed by display subsystem 170 or user interface subsystem 150, data to be transmitted by communications subsystem 180, etc.).” (Bowers, paragraph 60)  The operand data of Bowers corresponds to the keyboard command and keyboard identifier of the claim.)


Instant Claim 17: The parking meter of claim 16, wherein the keyboard command comprises one or more of: a mode command changing an operating mode of the SPI keyboard module; a configuration command setting a configuration parameter value of the SPI keyboard module; a query command querying configuration parameter values of the SPI keyboard module; and an action command causing the SPI keyboard module to perform an action.  (“As another example, network subsystem 120 (fig 1) may send operand data to components of PCS 100 for processing by those components (e.g., data to be displayed by display subsystem 170 or user interface subsystem 150, data to be transmitted by communications subsystem 180, etc.).” (Bowers, paragraph 60)  The operand data of Bowers may be considered an “action command”.)


Instant Claim 18: The parking meter of claim 1, wherein the SPI keyboard module further comprises a feedback device capable of providing feedback of key presses.  (“Network subsystem 120 (fig 1) may forward commands received from a suitable source, including, without limitation, other PCS subsystems and/or network 126.” (Bowers, paragraph 60)  Therefore, the user interface subsystem 150 (which includes the keyboard) of Bowers sends data to the network subsystem 120 (“feedback”).)


Instant Claim 20: The parking meter of claim 1, wherein the SPI keyboard module further comprises a light emitting diode (LED) device for lighting at least a portion of the plurality of key switches.  (“The display device may include, without limitation, a liquid crystal display (LCD), light-emitting diode (LED) display,” (Bowers, paragraph 88))


Instant Claim 24: The parking meter of claim 1, wherein the parking meter is a single space parking meter.  (“In some embodiments, aspects of the techniques described herein may be applied to any suitable structure including, without limitation, a kiosk (e.g., an interactive kiosk), pay station (e.g., parking pay station),” (Bowers, paragraph 189)  The parking pay station of Bowers may be used to pay for any number of parking spaces.)


Instant Claim 25: The parking meter of claim 1, wherein the parking meter is a multi-space parking meter.  (“In some embodiments, aspects of the techniques described herein may be applied to any suitable structure including, without limitation, a kiosk (e.g., an interactive kiosk), pay station (e.g., parking pay station),” (Bowers, paragraph 189)  The parking pay station of Bowers may be used to pay for any number of parking spaces.)


Instant Claim 26: The parking meter of claim 1, further comprising a second SPI keyboard module connected to the at least one parking meter by the SPI bus.  (“The user input device(s) 552 (fig 5) may include, without limitation, a touchscreen, touchpad, keyboard, keypad, trackball, one or more microphones, camera, buttons, switches, etc.” (Bowers, paragraph 69)  Multiple keyboards may be provided.)


Instant Claim 27: (Claim 27 is substantially included within claim 1, and thus, is rejected under similar rationale.)


Instant Claim 32: (Claim 32 is substantially identical to claim 15, and thus, is rejected under similar rationale.)


Instant Claim 33: (Claim 33 is substantially identical to claim 16, and thus, is rejected under similar rationale.)


Instant Claim 34: (Claim 34 is substantially identical to claim 17, and thus, is rejected under similar rationale.)


Instant Claim 35: (Claim 35 is substantially identical to claim 18, and thus, is rejected under similar rationale.)


Instant Claim 37: (Claim 37 is substantially identical to claim 20, and thus, is rejected under similar rationale.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Hershman (US 2016/0357991 A1).

Instant Claim 11: The parking meter of claim 1, wherein the SPI bus comprises: a chip select (CS) signal line associated with the SPI keyboard module for carrying a chip select signal indicative of when the keyboard module can transmit to the at least one keyboard controller; a serial clock (SCLK) signal line for carrying a clock signal for controlling signal timing; a master in slave out (MISO) signal line for carrying serially transmitted data from the SPI keyboard module to the at least one parking meter controller; and a master-out-slave-in (MOSI) signal line for carrying serially transmitted data from the at least one parking meter controller to the SPI keyboard module.  (Bowers teaches the parking pay station in accordance with claim 1, but does not explicitly disclose the details of the communication protocol among the various internal components.  However, in a related field of endeavor, Hershman teaches such a protocol for communication within an electronic apparatus that uses a SPI bus: “SPI bus 82 (fig 3) comprises a clock (CLK) line, and two data lines referred to as Master-Out Slave-In (MOSI) and Master-In Slave-Out (MISO). The CLK, MISO and MOSI lines are common to all devices (in the present example devices 74, 78 and 86). In addition, each slave device is selectable using a dedicated Chip-Select (CS) line.” (Hershman, paragraph 46))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the parking pay station using a SPI bus as taught by Bowers; with the electronic apparatus using a SPI bus as taught by Hershman, wherein the electronic apparatus uses an internal communication protocol involving chip select, CLK, MISO, and MOSI lines.  Such a combination involves incorporating a known SPI communication protocol into a known SPI device in order to yield the predictable results of effective and reliable communication among the various components of the device.


Instant Claim 12: The parking meter of claim 11, wherein the keyboard controller is configured to: monitor the CS signal line in a transmission mode when data is to be transmitted to the at least one parking meter controllers.  (If data is expected to be transmitted among the components of the device of the Bowers/Hershman system, it is obvious that the components involved would be in a mode of accepting data (transmission mode).)


Instant Claim 13: The parking meter of claim 12, further comprising an attention (ATTN) signal line connecting the SPI keyboard module to the at least one parking meter controller, and wherein the keyboard controller is configured to: switch from a sleep mode to the transmission mode when a key press is detected; and raise a signal on the ATTN signal line providing an indication to the at least one parking meter controller that there is data to transmit.  (ATTN signal lines, sleep modes, and transmission modes (or similar names) are well known elements used to communicate among various internal components of an electronic device.)


Instant Claim 14: The parking meter of claim 13, wherein the keyboard controller is further configured to: switch from the transmission mode to the sleep mode when there is no more data to transmit to the at least one parking meter controller.  (The purpose of the sleep mode is to enter an inactive state when there is no data to transmit at the moment.)


Instant Claim 28: (Claim 28 is substantially identical to claim 11, and thus, is rejected under similar rationale.)


Instant Claim 29: (Claim 29 is substantially identical to claim 12, and thus, is rejected under similar rationale.)


Instant Claim 30: (Claim 30 is substantially identical to claim 13, and thus, is rejected under similar rationale.)


Instant Claim 31: (Claim 31 is substantially identical to claim 14, and thus, is rejected under similar rationale.)



Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 4, the prior art of record fails to teach or fairly suggest “wherein the keyboard interface determines a keyboard identifier of the SPI keyboard module and selects the keyboard mapping based on the keyboard identifier”.

Claim 8 depends upon claim 4, further limiting claim 4, and thus, is also objected to.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626